 

Exhibit 10.4

 

 

Spark Networks, Inc.

11150 Santa Monica Boulevard, Suite 600

Los Angeles, CA 90025

www.spark.net

 

August 9, 2016

Daniel Rosenthal

c/o PEAK6 Investments, L.P.

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Dear Danny:

I am pleased to offer you the position of Chief Executive Officer at Spark
Networks, Inc. (“Spark” or “the Company”). I am confident that you will find
Spark to be an exciting and challenging environment in which to work. This
letter will confirm the most important details of our offer to you.

Title

Chief Executive Officer.

Direct Report

You will report to Michael McConnell, the Chairman of the Board.

Start Date

August 11, 2016.

Salary

$400,000 annually, paid in accordance with the Company’s normal payroll
practices, but no less than monthly.  In the event that you relocate to Los
Angeles while employed at the Company (i) the Company shall reimburse you for
reasonable out of pocket relocation expenses of up to $50,000 and (ii) if the
Company terminates your employment without Cause or you terminate your
employment for Good Reason in the first year of your employment, the Company
shall pay for your costs of relocating to Chicago, up to $50,000.

 

--------------------------------------------------------------------------------

 

Benefits

You shall be entitled to participate, as long as you are an employee of the
Company, in any and all of the Company’s present or future employee benefit
plans, including without limitation pension plans, thrift and savings plans,
insurance plans, and other benefits that are generally applicable to the
Company’s executives; provided, however, that the accrual and/or receipt of
benefits under and pursuant to any such present or future employee benefit plan
shall be determined by the provisions of such plan.  You shall be entitled to an
annual cash and/or stock bonus at the discretion of the Board of
Directors.   You shall be reimbursed for all reasonable expenses incurred in
connection with the conduct of the Company’s business upon presentation of
evidence of such expenditures, including but not limited to travel expenses
incurred by you in the

performance of your duties.

“Cause” shall mean the occurrence during the term of employment of any of the
following: (i) formal admission to (including a plea of guilty or nolo
contendere to), or conviction of a felony, or any criminal offense involving
your moral turpitude under any applicable law, or (ii) gross negligence or
willful misconduct by you in the performance of your material duties and such
negligence or misconduct has been communicated to you in the form of a written
notice from the Board, and that you have not substantially cured within thirty
(30) days following receipt of such written notice.

“Good Reason” shall mean the occurrence during the term of employment of any of
the following: (i) your base salary is reduced by the Company; (ii) a reduction
in your title, or a material reduction in your duties, authorities, and/or
responsibilities; or (iii) a requirement by the Company, without your consent,
that you relocate to a location greater than thirty-five (35) miles from your
place of residence in California.  Notwithstanding the above, the occurrence of
any of the events described in the foregoing sentence shall not constitute Good
Reason unless you give the Company written notice, within thirty (30) calendar
days after you have knowledge of the occurrence of any of the events described
in the foregoing sentence, that such circumstances constitute Good Reason and
the Company thereafter fails to cure such circumstances within thirty (30) days
after receipt of such notice, and you terminate your employment hereunder within
ninety (90) days after such event occurs.

 

--------------------------------------------------------------------------------

 

Additional Activities Provision

You acknowledge and agree that in your role as Chief Executive Officer, you
shall acquire confidential and proprietary information belonging to the Company.
To preserve and protect this information and the assets of the Company, you
agree that during the period of your employment by the Company you will not,
without the Company’s express written consent, engage in any employment or
business activity other than for the Company, and for the period of your
employment by the Company you will not: (i) induce any associate of the Company
to leave the employ of the Company; or (ii) solicit the business of any client
or customer of the Company (other than on behalf of the Company) for businesses
and/or services similar to those offered by the Company; provided that the
foregoing shall not apply to any associate who was an employee of PEAK6
Investments, L.P. (“PEAK6”) prior to becoming an employee of the Company. You
further agree that, after the date of termination of your employment with the
Company, you will not: (i) use or disclose to others the Company’s proprietary
information for any purpose at any time; or (ii) engage in any acts of unfair
competition, including but not limited to use or disclosure of the Company’s
trade secrets for the benefit of or to any competitor.  Notwithstanding the
foregoing, it is acknowledged and agreed that you will share information
regarding the Company with PEAK6 and that PEAK6 shall receive such information
subject to the confidentiality obligations set forth in the Management Services
Agreement entered into as of the date hereof by and between PEAK6 and the
Company. Further, you hereby acknowledge and agree

that substantially all of your work time shall be devoted to Spark, except to
the extent otherwise approved by the Board in writing, it being agreed by the
Board that you shall be permitted to provide PEAK6 the transition and
consultative services set forth on Exhibit A.

The relationship between you and the Company is called “at-will
employment.”  This means that employment with the Company is for no specific
period of time.  As a result, either you or the Company is free to terminate
your employment relationship at any time and for any reason, with or without
cause and with or without notice.  Although your job duties, title,
compensation, benefits, or the Company’s policies, practices and procedures may
change from time to time, the “at-will” nature of your employment may only be
changed in an express writing signed by both you and the Chairman of the
Board.  Your entire offer is also contingent upon successful completion of your
background checks.

In addition to the above, it is mandatory that you read, become familiar with
and follow the policies and procedures contained in the Company’s employee
handbook and the Company’s Code of Business Conduct and Ethics, which you will
be provided upon commencement of your employment. Of course, the policies
contained in the Company’s employee handbook and the Company’s Code of Business
Conduct and Ethics may change because of business necessity, changed
circumstances, changes in law, or because it may be in the best interests of the
Company. You agree to fully and faithfully follow all such rules, standards,
instructions of management and changes in Company policy as they may be
implemented from time to time. Finally, your employment is contingent on you
executing a Proprietary Information and Inventions Agreement, which contains a
representation and agreement by you that by accepting employment with the
Company, you will not be violating any agreements which you may have with any of
your current or former employers.  Your employment is also contingent upon
providing the Company with legal proof of your identity and authorization to
work in the United States at the time of hire.  

I am enclosing two copies of this letter.  Please sign and return one copy to
Spark and keep the other copy for your files.  This letter contains our entire
agreement and understanding regarding the terms of your employment with the
Company and supersedes any prior offers, representations or agreements, whether
written or oral.  This letter may be modified only in an express writing signed
by both you and the Company.

 

 

Danny, we are very excited about you joining the Spark team and look forward to
your contributions to the growth and success of the Company.

 

Sincerely,

 

/s/ Michael J. McConnell

Chairman of the Board

 

 

cc: Human Resources Department

 

--------------------------------------------------------------------------------

 

 

=> I understand and agree to the terms of this offer of employment:

/s/ Daniel Rosenthal

August 9, 2016

Daniel Rosenthal

Date

 

 

--------------------------------------------------------------------------------

 

Exhibit A

The Board has approved you providing PEAK6 Investments, L.P. and its
subsidiaries with (i) technology, trading strategy assistance, trader advice and
transition services, (ii) advice and transitional services related to your prior
role as CEO of Apex Clearing Corporation and (iii) general business and
investment advice and guidance.

 